Citation Nr: 0208332	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  96-13 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
chronic dyshydrotic eczema.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active military service from February 1967 to 
October 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  Specifically, the veteran's claim of entitlement 
to service connection to PTSD was denied in March 1995 and 
his claim of entitlement to a rating in excess of 10 percent 
for dyshydrotic eczema was denied in September 1995.  By an 
October 1996 rating decision, the evaluation for the 
veteran's eczema was increased to 30 percent effective from 
February 1995.

A hearing was held before a hearing officer at the RO in 
November 1995.  In addition, a hearing was held in June 1997, 
before the Board Member signing this document sitting at the 
RO.  Transcripts of both hearings are on file.

The Board remanded this case to the RO in January 1998 and 
again in July 1999.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The service-connected skin disorder is manifested by 
exudation, and/or constant itching, and extensive lesions; 
however, ulcerations, extensive exfoliation, crusting, or 
systemic and nervous manifestations, or exceptional 
repugnance has not been demonstrated.

3.  The veteran is did not engage in combat with the enemy.

4.  There is no credible supporting evidence confirming any 
of the veteran's claimed in-service stressors.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for dyshydrotic eczema have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. Part 4, § 4.118, Diagnostic Code 7806 (2001).

2.  PTSD was neither incurred in nor aggravated by service.  
38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 1991 and West 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claims.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), went into effect.

VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

In accordance with the new law, VA has a duty to notify the 
veteran of the evidence needed to substantiate his claims.  
VA also has a duty to assist the veteran in obtaining 
relevant evidence if a reasonable possibility exists that 
such assistance would aid in substantiating his claims.  In 
the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service, records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the veteran.  If VA is unable to obtain records identified 
by the veteran, VA must notify him of the identity of the 
records that were not obtained, explain the efforts taken to 
obtain the records, and describe any further action to be 
taken.  

Moreover, in the case of a claim for disability compensation, 
the duty to assist includes providing a medical examination 
or obtaining a medical opinion if such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. §§ 5103 and 5103A (West Supp. 2001).  These 
provisions apply to all claims filed on or after the date of 
enactment of the statute, or filed before the date of 
enactment and not yet final as of that date.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001).

The record reflects that the RO has obtained the veteran's 
service medical records, that the veteran underwent several 
VA examinations, and that he testified at hearings in 
November 1995 and June 1997.

The Board finds that VA has met its duty to assist the 
veteran in the development of his claims under the VCAA.  By 
virtue of the information contained in the statement and 
supplemental statements of the case issued during the 
pendency of the appeal, the veteran and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claims.  Further, 
the Board notes that the RO made reasonable efforts to obtain 
relevant records identified by the veteran and, in fact, it 
appears that all evidence identified by the veteran relevant 
to the claim has been associated with the claims file.  The 
veteran was requested to submit verifiable stressor 
information several times.  The RO submitted the information 
received from the veteran to United States Armed Services 
Center for Research of Unit Records (USASCRUR) and assistance 
was requested and reports were received.  Next, the veteran 
underwent multiple VA examinations, which specifically 
addressed the claims on appeal.  In addition, the veteran 
requested and received hearings before the RO and a Travel 
Board.  Therefore, the Board finds that the mandates of the 
VCAA have been satisfied.

Increased rating for dyshydrotic eczema.  The veteran served 
in the United States Navy.  The service records reflect that 
he suffered a broken nose in a fall from a horse prior to 
entering service.  He began a tour of duty in Vietnam on 
September 18, 1968.  On September 19, 1968, he was seen at a 
Naval dispensary for skin problems.  He returned to the 
dispensary for skin problems on September 23, 25, 27, 28 and 
October 2, and 4, 1968.  The diagnosis was dyshydrotic 
eczema.  He also presented with a history of chronic fungal 
infection of both feet.  He was hospitalized from October 5, 
1968, to November 2, 1968, at which time he was air evacuated 
to a military hospital in Japan.  From there he was 
transferred to the Naval Hospital at Oakland, California.  He 
was admitted to this hospital on November 10, 1968.

The Board notes that a medical record in June 1968 noted the 
veteran suffered a deviated septum one year prior to 
enlistment.  He suffered a second injury to the nose in a 
fight in 1967.  He had difficulty breathing through the right 
side of his nose and it was recommended that he be scheduled 
for a rhinoplasty procedure.  When he was discharge from the 
Da Nang Naval Hospital on November 2, 1968, for transfer to a 
military hospital in Japan, it was reported that the primary 
reason for the evacuation was treatment of this preexisting 
deviated septum.  The records do not indicate any nasal 
injuries were suffered in Vietnam.

On December 15, 1968, in California, while awaiting a medical 
review board regarding his eczema, he sustained a fracture of 
his mandible in a bar fight.

In January 1969 a medical board convened and determined that 
the veteran suffered from dyshydrotic eczema which was 
chronic and recurring.  It was controllable with topical and 
occasional use of systemic steroids.  It was recommended that 
he be assigned to a 6 month period of limited duty in a area 
of cool and temperate climate.  He was reevaluated by a 
service medical board in August 1969 and found fit for full 
duty with medication as required.  He was released from 
active duty in October 1969.

The veteran filed a claim for service connection for 
dyshydrotic eczema in August 1991.

VA medical records dated in August 1991 reflect that the 
veteran was seen for complaints of skin irritation of the 
hands and groin.  A dermatology consultation later in August 
1991 reflects that examination showed no abnormality at that 
time.

By rating action in January 1992 service connection for 
dyshydrotic eczema was granted, and a noncompensable rating 
was assigned.  In making that determination the RO noted that 
the onset in service was well documented.

In a March 1994 rating action, the rating was increased to 10 
percent.  The RO noted the veteran was recently seen for a 3 
month history of dyshydrotic eczema of the hands, feet, and 
groin.  Dry cracking skin was noted on the hands.

In a statement received on February 27, 1995, the veteran 
requested an increased rating for his skin disorder.

On VA examination in May 1995, the veteran reported that 
since Vietnam he has yearly recurrences of his skin disorder 
especially during early summer.  His hands, feet, and groin 
swell and he will be bedridden for several weeks.  He was 
under the care of a dermatologist at the Ft. Lyons VAMC, and 
was being treated with various creams and ointment including 
Lidex and Triamcinolone creams.  The examiner noted diffuse 
dryness and scaling with thickening of the skin especially 
over the proximal palm and pulps of all fingers on both 
hands.  No vesicles were seen.  The feet were very malodorous 
with maceration of the web spaces bilaterally.  There was 
some thickening and calluses with fissures of the plantar 
aspect mostly over the ball and heels.  The groin revealed 
erythema on the shaft of the penis and scrotum with some 
thickening of the skin on the scrotum. There was diffuse 
swelling of the scrotum bilaterally.  The diagnosis was hand, 
foot dermatitis; lichen simplex chronicus scrotum with 
lymphedema, bilaterally.

A hearing was held at the RO in November 1995.  The veteran 
testified that he was treated for a severe skin disorder in 
Vietnam, got sicker and sicker, and was in the Da Nang 
Hospital for a month in August 1968.  His feet and fingers 
were involved, but he was considered ambulatory and would 
help unload the wounded coming in by helicopter.  It was like 
"MASH" for 6 weeks.  From the Da Nang Hospital he was sent 
to a hospital in Japan for 2 weeks.  He was nervous and this 
helped cause his eczema.  He was sent back to a hospital in 
the USA and was there 1 1/2 months, and in and out of the 
hospital for 2 months.  While on shore leave, he and another 
guy were jumped and mugged by 5 men.  He got a broken jaw, 
concussion, and broken ribs.  His jaw was wired for 58 days 
and he remained in the hospital for 68 days.  He was 
currently being treated at the Ft. Lyons VA medical Clinic 
for his skin disorder.  He was self employed running a bar 
and café where he tended bar and did dishes.  His doctors had 
told him his skin disorder was caused by extreme nervousness. 

A VA examination in July 1996 noted that the veteran was self 
employed managing a restaurant for over 27 years.  His eczema 
was getting worse.  He missed 20 days in the last year due to 
foot pain and his skin disorder.  He received pills and 
creams from a dermatologist.  He did not recall the last time 
he was scheduled for a dermatology appointment.  He 
complained that his hands and feet were uncomfortable and his 
scrotum was swollen and irritated.  The examiner noted that 
the skin on his feet was very dry, primarily on the heels.  
His hands were very dry with all fingertips cracked and dry.  
His groin area was red and moist.  There was no adenopathy.  
There were multiple broken capillaries on both feet and 
ankles.  The diagnosis was dermatitis hands, feet, groin, and 
scrotum.

A Travel Board hearing was held in June 1997.  The veteran 
testified that he had been hospitalized in Vietnam for eczema 
on his hands and feet, and for a fractured nose.  He was self 
employed and married.  He suffered continuous crusting from 
his eczema in the groin area, hands, and feet.  He was last 
examined for his skin in July 1968.  His skin disorder was 
worse in summer but better when it was cooler.  He understood 
that his skin disorder was due to his extreme nervousness.  
He was not told this in service but doctors have told him 
since service that nerves are what causes eczema.  

In January 1998, the Board remanded this issue in part for a 
dermatological examination.  The RO was to readjudicate this 
issue after undertaking the requested development.

Additional VA treatment records were also received subsequent 
to the remand.

A dermatological examination was conducted in June 1999.  The 
examiner noted that the claims file was not available for 
review.  However it was apparent from the report that the 
veteran's VA clinical treatment records were reviewed by the 
examiner in detail.  In addition, the reported history in the 
examination summary is consistent with information in the 
claims file.  The veteran received treatment through the Ft 
Lyons VAMC.  He was last seen in May 1999 with a history of 
eczema on the hands, feet, and groin treated with Temovate 
cream, Clobetasol and Prednisone.  He did not have a rash of 
the groin on the May 1999 clinical visit or the current 
examination.  He complained of itching and cracking of the 
skin of the fingers.  The rash caused him to need to keep his 
hands dry and he had difficulty washing things.  He ran a 
restaurant and needed to wash dishes.  He denied difficulty 
with other activities of daily living.  He noted that his 
skin looked better than it usually did.  Pictures of his 
hands and feet were obtained.  At the May 1999 visit, marked 
erythema, scaling, dryness, and fissuring of both hands as 
well as some erythema and fissuring of his feet were noted.  
On the current examination, minimal erythema was noted.  
There was dryness and fissuring of the feet and hands 
especially the finger tips.  The groin was clear with no 
evidence of any ulcerations, exfoliation, crusting, 
blistering, or pus.  The areas associated with dermatitis 
included the fingertips of both hands as well as the area 
between the thumb and index finger of the right hand.  The 
area covered by dermatitis was 40 % of the palmar aspect 
right hand; 30% palmar aspect left hand; 60% plantar aspect 
right and left feet.  The veteran walked in and out and 
around the office without difficulty.  He was alert, oriented 
and calm throughout the examination.  The diagnosis was 
dyshydrotic eczema, hands and feet.  The examiner further 
noted the following:

1. The veteran stated that he first 
developed dermatitis while in the 
military in Vietnam.  According to 
DERMATOLOGY by Moschelia, Pillsbury, and 
Hurley, dyshydrotic eczema, "is defined 
as an acute, recurrent, non-inflammatory, 
vesicular eruption strictly limited to 
the palms and/or the soles.  The eruption 
is not seen elsewhere, except as an 
extension onto the lateral surfaces of 
the fingers and the toes."  

2. The veteran did not have dermatitis of 
the groin in either the May clinical 
visit or the June 1999 examination.  

3. The veteran admitted to frequent flare-
ups, monthly. 

4. He stated that his dermatitis was 
improved since he began treatment with a 
course of Prednisone in May 1999.

5. There were no open skin lesions, sores, 
blisters, or pus noted.

6. According to, CLINICAL DERMATOLOGY FOR 
STUDENTS AND PRACTITIONERS, by Burnett 
and Robinson, "the objective signs of 
dyshydrotic eczema generally include 
small deep-seated, tense walled vesicles 
with eczematized skin with pustules 
surrounded by an exfoliating margin".  
Weeping and crusting may occur due to the 
broken epithelium. (DERMATOLGY FOR THE 
HOUSE OFFICER, by Peter J. Lynch, M.D.)

7. Although dyshydrotic eczema may be 
associated with emotional tension 
according to CLINICAL DERMATOLOGY FOR 
STUDENTS AND PRACTITIONERS, the veteran 
appeared calm and without signs of 
emotional tension throughout the 
examination .

8. Patients with dyshydrotic eczema should 
avoid the use of soap and detergents and 
other cleansing agents on the hands 
according to CLINICAL DERMATOLOGY FOR 
STUDENTS AND PRACTITIONERS.  The veteran 
mentioned his livelihood was a restaurant 
and lounge owner making it difficult to 
avoid exposure of his hands to soap, 
water, detergents, and other cleansing 
agents. According to DERMATOLOGY FOR THE 
HOUSE OFFICER, the exposure to mild 
trauma such as soap and water which would 
not be sufficient to harm normal skin 
tends to aggravate dyshydrotic eczema.

9. According to DERMATOLOGY, dyshydrotic 
eczema is more common in the summer 
months.  

The examiner stated that during the examination no systemic 
or nervous manifestations secondary to the rash was observed.  
Photographs of the veteran's hands and feet were taken and 
included with the examination report.

Another dermatological examination was conducted in February 
2001.  The examiner noted that the claims file was not 
available for review.  However the reported history in the 
examination summary is consistent with information in the 
claims file.  The examiner noted that the veteran's feet were 
warm and hair was present on the digits.  The feet exhibited 
dry skin on the heels with scattered small fissures, no 
rashes, corns or calluses were noted.  There were multiple 
broken capillaries on the feet and heels.  There were no 
signs of infections.  Photographs of the veteran's left hand, 
left thumb and both feet were included with the examination 
report.  The diagnosis was eczema of the hands and feet.

Criteria and analysis.   Disability evaluations are 
determined by the application of a schedule of ratings 
based on average impairment of earning capacity.  Generally, 
the degrees of disability specified is considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. Part 4 
(2001).  However, the Board will consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001). 

VA has evaluated the veteran's skin disorder, dyshydrotic 
eczema, as 30 percent disabling under Diagnostic Code 7806.  
This code provides criteria for rating eczema and provides a 
noncompensable rating with slight, if any, exfoliation, 
exudation or itching when on a nonexposed surface or small 
area.  A rating of 10 percent is assigned when there is 
exfoliation, exudation, or itching involving an exposed area 
or extensive area.  A rating of 30 percent is assigned when 
there is either constant exudation, constant itching, 
extensive lesions or marked disfigurement.  The maximum 
rating, 50 percent, is assigned when there is ulceration or 
extensive exfoliation or extensive crusting, and systemic or 
nervous manifestations, or is exceptionally repugnant.  38 
C.F.R. § 4.118, Diagnostic Code 7806.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10.  Where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although 38 C.F.R. § 4.2 
requires that the whole-recorded history be reviewed to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  All pertinent evidence 
for the appeal period will be considered.

The file contains extensive treatment records for the 
veteran's eczema, as well as other disorders.  Review of the 
record reflects that the veteran has received consistent 
treatment for his skin disability and that he has used 
topical treatment to control its symptoms.  Although there is 
evidence that he has experienced long term and chronic 
dyshydrotic eczema, there is no indication from the evidence 
of record that he experiences ulceration, extensive 
exfoliation, or crusting, and systemic or nervous 
manifestations.  In the most recent VA examinations in June 
1999 and February 2001, he complained of itching and cracking 
of the skin of the fingers.  The rash causes him to need to 
keep his hands dry and he has difficulty washing things.  He 
denied difficulty with other activities of daily living.  The 
examiner in June 1999 noted minimal erythema.  There was 
dryness and fissuring of the feet, and hands.  The veteran 
stated that his dermatitis was improved since he began 
treatment with a course of Prednisone in May 1999.  There 
were no open skin lesions, sores, blisters, or pus noted.  
The examiner further noted that no systemic or nervous 
manifestations secondary to the rash were observed.  

In the February 2001 examination, the examiner noted that the 
veteran's feet exhibited dry skin on the heels with scattered 
small fissures.  No rashes, corns or calluses were observed.  
The skin on his hands was rough with small dark fissures but 
there were no signs of infection.  

The medical evidence of record does not indicate the presence 
of ulceration, exfoliation, or crusting.  The Board also 
notes that there have been no reports of scarring related to 
the veteran's dermatitis.  Although the veteran contends that 
his skin disability warrants a higher evaluation than that 
currently assigned, the evidence as discussed above does not 
support that contention.  Accordingly, the Board finds that 
the evidence of record establishes that the veteran's skin 
disability does not warrant a schedular rating in excess of 
30 percent.

The Board has considered application of the benefit-of-the-
doubt doctrine with respect to this matter, but finds that 
there is no approximate balance of positive and negative 
evidence such as to warrant its application.  38 U.S.C.A. § 
5107(b) (West Supp. 2001).  The medical evidence of record 
preponderates against the veteran's claim.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for the disability.  In addition, the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the industrial impairment from 
the disability would be in excess of that contemplated by the 
assigned evaluation.  Therefore, the Board has concluded that 
referral of the case for extra-schedular consideration is not 
warranted.


Service connection for PTSD.  The service records reflect 
that the veteran suffered an injury to his nose one year 
prior to enlistment in a fall from a horse.  Medical records 
in June 1968 noted he suffered a second injury to the nose in 
a fight in 1967.  

The veteran served in the United States Navy.  He began a 
tour of duty in Vietnam on September 18, 1968.  On September 
19, 23, 25, 27, 28 and October 2, and 4, 1968, he was seen at 
a Naval dispensary for skin problems.  He was hospitalized 
from October 5, 1968, to November 2, 1968, at which time he 
was evacuated to Japan.  From there he was transferred to the 
Oakland, California Naval Hospital on November 10, 1968.  The 
Board notes that his total service time in Vietnam was 46 
days from September 18 to November 2, 1968.  Of this time he 
was seen for treatment of his skin condition on 7 occasions, 
and hospitalized for 29 days.  This left a total of 10 days 
wherein he was not seen for his skin disorder or 
hospitalized.         

Service medical records do not indicate any injuries to the 
veteran's nose in Vietnam.  Subsequent to his medical 
evacuation to Oakland, he sustained another nasal injury and 
a fracture of his mandible in a bar fight while awaiting a 
medical review board regarding his skin disorder,

The veteran filed a claim for PTSD in June 1994.  

By rating action in March 1995, service connection was denied 
for PTSD.  In making that determination the RO noted the 
veteran failed to submit a detailed and verifiable history of 
a stressful event.

In a hearing at the RO in November 1995, the veteran 
testified that he served in Vietnam for about six months.  He 
was assigned as a gunner's mate on a patrol boat manning a 
twin 50 caliber machine gun in Da Nang Harbor.  He served on 
3 different boats, one was a minesweeper and the other 2 were 
patrol boats.  He thought he arrived in Vietnam in July or 
August 1968, and left in January 1969.  He had contact with 
the enemy once or twice.  His boat was fired upon and it hit 
a sandbar.  He broke his nose on the trigger bar of his 
machine guns.  A friend, John Smith, was killed in that 
action. He knew him about 4 months.  Others were killed in 
his boat but he only remembered John Smith's name.  He had 
some pictures to refresh his memory of his crewmates.  He 
believes Smith was killed in September 1968.  He was 
hospitalized about a month in Da Nang, and treated for his 
broken nose and eczema.  Even though he was a patient he was 
ambulatory and helped the corpsman unload helicopters, and he 
handled dead bodies.  He placed the dead and wounded on 
sawhorses although it did not happen every day.  He was at 
camp Kin Sha and almost every other night he had to sleep in 
a shelter to avoid incoming rounds from Monkey Mountain.  He 
was never treated in service for anxiety or depression.  He 
was currently being treated at the Ft. Lyons VA medical 
Clinic for his nose and for PTSD.  He was self employed 
running a bar and cafe.  He took medication for his nerves 
daily.  He was restless and could not sleep.  He drank in his 
occupation running a bar and café.  The drinking helped him 
sleep.  He was never nervous before he went to Vietnam.  When 
he got to Vietnam he got nervous.  He was there about five 
months when he became nervous.  He did not know why he was 
not hospitalized for nervousness instead of a skin disorder.  
The service representative noted that psychological progress 
notes referred to PTSD and said the veteran displayed 
symptoms of nightmares, disassociated episodes, lost time, 
anger outbursts, depression, extreme anxiety, and startle 
response.

In a June 1996 PTSD examination the veteran reported that he 
was sent to Vietnam, and the Navy Support Activity (NSA) Da 
Nang took him and lost him for 3 days.  He was taken to a 
barracks at Camp Tinshaw, issued a helmet, flack jacket, an 
M16, and 2 bandoleers of ammo.  He was told to ride shotgun 
on an ammo truck driven by a Korean.  He was dumped off the 
truck.  The bushes were full of "gooks" who did not speak 
American.  Finally some Marines came by and ordered him to 
fall in the rear.  They marched him back to Camp Tinshaw 
where he had been reported as missing.  He also served on a 
gun boat.  One night he got shot at.  They high tailed it out 
and ran into a sandbar.  He broke his nose when they hit.  
They were stranded for a while and he was in water to his 
waist for 12 hours, but finally got out.  He got sicker and 
sicker and was sent to Da Nang Hospital and kept there for a 
month in August 1968 with dyshydrotic eczema.  He was 
considered ambulatory and would help unload the wounded 
coming in by helicopter.  It was like "MASH" for 6 weeks.  
The wounded were screaming and yelling for help.  Some had no 
legs and were pretty messed up.  He witnessed some dying.  
The memories recurred pretty often now that he was rearing 
his grandchildren.  He was self employed.  He had had some 
scrapes with the law precipitated by anger and assault 
charges were made against him.  The veteran reported being 
extremely nervous, and expecting the worst.  He had trouble 
sleeping.  He had been shot at 2 or 3 times, and also cut 
while engaged as a barkeep.  He had nightmares and had a hard 
time getting over 5 hours sleep.  The examiner noted that 
during his recall of Vietnam experiences he was near tears.  
His general mood was "basically relaxed after talking a 
little while."  When asked about depression he said he had a 
lot of setbacks.  His legal problems cost him considerable 
money.  He admitted to auditory and visual hallucinations.  
He had some obsessive compulsive behavior.  The examiner 
diagnosed PTSD and anxiety.  He suggested psychological 
testing.

An abbreviated psychological test was performed in June 1996.  
It is was noted the test was abbreviated because of the 
veteran's inability to stay awake.  He was administered the 
Minnesota Multiphasic Personality Inventory (MMPI) and 
Million Clinical Multiaxial Inventory (MCMI).  He was placed 
by a computer for testing and given instructions.  The 
examiner left the room for 30 minutes.  On returning it was 
discovered that the veteran only answered a few questions 
then he fell asleep.  The examiner had to remain with him to 
complete the testing.  It was necessary to wake him several 
times.  The MMPI results were invalid, but MCMI-2 appeared 
valid.  If he had had a nights sleeps the results could have 
differed significantly.  Due to the inordinate amount of time 
needed to take the test an interview was not undertaken as 
the staff had to leave for the day.  The results however 
indicated the possible validity of the following diagnoses:

Axis I - Generalized anxiety disorder.  
Drug dependence and thought disorders 
were indicated without any specificity.

Axis II - Personality disorder, NOS with 
prominent aggressive/sadistic, passive-
aggressive, self defeating, avoidance, 
borderline, and schizotypal 
characteristics.  

By letter dated in February 1997, the RO requested 
verification of the veteran's reported stressors from 
USASCRUR.  The RO summarized the stressors claimed by the 
veteran and included copies of his hearing testimony 
regarding the claimed stressors.

A Travel Board was held in June 1997.  The veteran testified 
that the Navy lost him for 3 days.  Upon first arriving in 
Vietnam he was checked into a transient barracks where he and 
2 or 3 others were picked to ride shotgun on ammo transport 
trucks.  The drivers were "North Koreans" and did not speak 
English.  He was given a helmet, flack jacket, an M-16 rifle, 
and ammo.  He was dropped off somewhere by the driver and 
told that he would be picked up later.  He was never picked 
up and it took him 3 days to get back.  He had nightmares and 
flashbacks from that experience as well as other incidents.  
He had trouble sleeping and visions about what happened in 
Vietnam.  He was assigned to the Da Nang Harbor Patrol and he 
would ride shotgun for or escort boats taking supplies to the 
Marines.  His main job was patrolling the Da Nang Harbor.  On 
a run to Cua Viet they were tied up when they started getting 
incoming mortars.  He had pictures of the boat and everything 
but he could not find them.  Another sailor by the name of 
John Smith was killed.  He handled dead and wounded soldiers 
while he was hospitalized at Da Nang Hospital for eczema and 
for a fractured nose.  He reported that he broke his nose 
when his patrol boat hit a sandbar.  He was hospitalized for 
45 days, then medevaced to in Japan, Hawaii, and finally the 
U.S.A.  He was self employed and married.  His wife left him 
several times because of his mood swings.  

In December 1997 a report was received from the USASCRUR.  It 
was reported that the USASCRUR could not verify any of the 
stressors reported by the veteran.  While a Naval serviceman 
named John Smith was killed in Vietnam, he died as a ground 
casualty on August 29, 1968, several weeks before the veteran 
reported for duty in Vietnam.

Legal Criteria.  Service connection may be established by a 
showing that the veteran currently suffers from a disorder 
that is attributable to disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Prior to March 7, 1997, 38 C.F.R. § 3.304(f) provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  However, on June 18, 1999, and 
retroactive to March 7, 1997, that regulation was amended to 
read as follows:  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
inservice stressor actually occurred.  38 C.F.R. § 3.304(f) 
(effective March 7, 1997).

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed but before administrative or judicial review has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  Inasmuch 
as the version of § 3.304(f) in effect prior to March 7, 
1997, required a "clear diagnosis" of PTSD and the amended 
version no longer requires evidence of a "clear diagnosis" of 
PTSD, the Board finds that the amended version is more 
favorable to the veteran and will be applied in this case.

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).

However, the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) has held that the regulatory requirement for 
"credible supporting evidence" means that "the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor."  Dizoglio v. Brown, 
9 Vet. App. 163 (1996).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West Supp. 2001).

The Board has reviewed all the evidence of record, including 
the stressor information supplied by the veteran at his 
personal hearing in 1995 and Travel Board hearing in 1997.  
The Board has also considered the service medical and 
personnel records, the information from the USASCRUR, and the 
reports of VA examinations and VA treatment records.  The 
medical evidence shows diagnoses of PTSD in the early 1990's 
and medical professionals have diagnosed PTSD based on some 
of the veteran's purported in-service experiences.

The veteran testified that he was temporarily assigned to 
ride shotgun on an ammunition truck driven by a Korean.  He 
was let off the truck and told to wait until the driver 
returned.  He was lost for three days until a Marine patrol 
found him and marched him back to his base.  He also reported 
being engaged in combat with the enemy during service.  He 
testified that he served in Vietnam for about six months as a 
gunner's mate on a patrol boat manning a twin 50 caliber 
machine gun in Da Nang Harbor.  His boat was fired upon one 
night and a friend, John Smith, was killed.  He had known him 
for about 4 months.  During this incident his boat hit a 
sandbar and he broke his nose on the trigger bar of his 
machine guns.  He was hospitalized about a month in Da Nang 
where he was treated for his broken nose and eczema.  During 
this hospitalization, he helped unload wounded and dead from 
helicopters, handling dead bodies.

The Board notes that the veteran has reported inconsistent 
accounts of his Vietnam service.  He reported breaking his 
nose on his machine gun trigger bar while his patrol boat was 
under attack.  The service records are entirely silent as to 
this injury.  The record does however show that the veteran 
suffered an injury to his nose one year prior to enlistment 
in a fall from a horse.  Other medical records in June 1968 
noted the veteran suffered a second injury to the nose in a 
fight in 1967.  These were prior to his service in Vietnam.  
He did suffer another injury to the nose in service, but this 
was in another fight subsequent to his evacuation from 
Vietnam.  

While he was hospitalized in Da Nang Hospital, it was for 
eczema and treatment of his breathing problem not for combat 
injury to his nose. 

A Navy serviceman named John Smith died in Vietnam but not in 
a boat attack.  He died in hostile action on shore.  
Additionally his death took place about three weeks prior to 
the veteran beginning his Vietnam service.  He could not have 
known this man in Vietnam.  As previously noted, he began his 
tour of duty in Vietnam on September 18, 1968.  He was seen 
at a Naval dispensary for skin problems on September 19, 
1968.  He returned to the dispensary for skin problems on 
September 23, 25, 27, 28 and October 2, and 4, 1968.  He was 
then hospitalized from October 5, 1968 to November 2, 1968, 
then air evacuated out of Vietnam.  His entire Vietnam 
service time was from September 18 to November 2, 1968.  His 
total time in Vietnam was 46 days, of which he was seen for 
treatment of his skin condition on 7 occasions, and 
hospitalized for 29 days. This left a total of 10 days 
wherein he was not seen for his skin disorder or 
hospitalized.

A determination as to whether the veteran participated in 
combat is particularly significant in a PTSD claim because he 
is entitled to have his lay statements as to his alleged 
stressors accepted, without corroboration, if he engaged in 
combat with the enemy.  See Gaines v. West, 11 Vet. App. 353 
(1998).  The Court has held that: 

"[w]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran 
was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted 
as conclusive as to their actual occurrence and no 
further development for corroborative evidence will be 
required, provided that the veteran's testimony is found 
to be 'satisfactory,' e.g., credible, and 'consistent 
with the circumstances, conditions, or hardships of 
[combat] service.'" 

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (2001).  
The Board must make a specific finding as to whether or not 
the veteran was engaged in combat with the enemy.  See 
Zarycki. 

VA's General Counsel has defined the phrase "engaged in 
combat with the enemy" to mean that the veteran must have 
personally participated in a fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99.  The fact that the veteran served in a "combat area" 
or "combat zone" does not mean that he himself engaged in 
combat with the enemy.  Id.  Moreover, a general statement in 
the veteran's service personnel records that he participated 
in a particular operation or campaign would not, in itself, 
establish that he engaged in combat with the enemy because 
the terms "operation" and "campaign" encompass both combat 
and non-combat activities.  Id.  Whether or not a veteran 
"engaged in combat with the enemy" must be determined through 
recognized military citations or other supportive evidence.  
No single item of evidence is determinative, and VA must 
assess the credibility, probative value, and relative weight 
of each relevant item of evidence.  Id.  The claimant's 
assertions that he engaged in combat with the enemy are not 
ignored, but are evaluated along with the other evidence of 
record.  Id.  However, the claimant's assertions that he 
"engaged in combat with the enemy" are not sufficient, by 
themselves, to establish this fact.

The veteran's military personnel records reflect that he was 
in Vietnam from September 18 to November 2, 1968, and was 
assigned to NSA Da Nang.  His primary military occupational 
specialty was Ordnance, mechanic.  He was awarded the 
National Defense Service Medal, and the Vietnam Service 
Medal.  The National Defense Service Medal does not indicate 
participation in combat.  United States of America Department 
of Defense Manual of Military Decorations and Awards, 
Appendix D at D-17, July 1990.  A Vietnam Service Medal was 
awarded if a veteran served between July 4, 1965, and March 
28, 1973, in Vietnam or in Thailand, Laos, or Cambodia in 
direct support of the operations in Vietnam.  Id. at D-20.  A 
Vietnam Campaign Medal was awarded to all service personnel 
within the cited theater, and it does not rule in, or rule 
out, combat.  United States of America Department of Defense 
Manual of Military Decorations and Awards, at 7-7, September 
1996.

In this case, for the following reasons, the Board concludes 
that the veteran did not engage in combat with the enemy.  
First, his military occupational specialty while in Vietnam 
of mechanic does not indicate combat service.  Although it is 
possible that he engaged in combat with the enemy in Vietnam, 
his military occupational specialty does not establish that 
this was likely.  There is no support in his military 
personnel records for his allegation that he participated in 
any duties, such as machine gunner on a Da Nang Harbor patrol 
boat, or handled dead bodies or wounded soldiers. 

Second, none of the veteran's awarded medals or decorations, 
by themselves, clearly confirm combat involvement.  In 
conjunction with his military occupational specialty, the 
fact that he did not receive an award for combat service is 
probative evidence that he likely did not participate in 
combat.

Third, the records obtained from USASCRUR indicate that 
during the veteran's brief tour in Vietnam, from September 18 
to November 2, 1968, the only significant incident was a fuel 
tank fire, and no casualties were reported.

Fourth, and perhaps most persuasive, although there is 
considerable evidence from the veteran as to the in-service 
stressors, it is lacking in consistency and credibility.  The 
contemporaneous service medical records do not support his 
history of suffering a broken nose in an attack on his patrol 
boat.  These records, including the January 1969 Navy medical 
review board, are negative for any findings of injuries to 
the nose other than the injuries prior to and after his 
Vietnam service.  In addition, the veteran made no mention of 
being injured in an attack on his patrol boat during service.  
He has also offered conflicting accounts of his association 
and length of service in Vietnam.  Most importantly, the 
veteran did not arrive in Vietnam until September 18, 1968, 
20 days after the death of Seaman John Smith.  Therefore, 
taken in total, the veteran's statements are incredible.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony).

The preponderance of the evidence is against a finding that 
the veteran engaged in combat with the enemy, and there is no 
reasonable doubt on this issue that could be resolved in his 
favor.  38 C.F.R. § 3.102 (2001).  Although the evidence 
shows that he served overseas in Vietnam, the evidence does 
not support the conclusion that he personally engaged in 
combat with the enemy, and the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply.

Since the veteran did not engage in combat with the enemy, 
there must be credible supporting evidence of record that the 
alleged stressors actually occurred in order to warrant 
service connection.  His lay testimony is insufficient, 
standing alone, to establish service connection.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997) (citing Moreau, 9 Vet. 
App. at 395).  There is nothing in this case corroborating 
the veteran's claimed stressors.  Accordingly, there is no 
credible supporting evidence that the claimed stressors 
actually occurred.

The Board has thoroughly reviewed the reports submitted by 
USASCRUR in an effort to verify any reported stressor.  There 
is no confirmation in these records of any alleged stressor.  
The USASCRUR was unable to document the Patrol boat attack in 
August or September 1968.  There is also no indication in the 
information provided by USASCRUR that the veteran personally 
participated in any combat activities.  Also, as discussed 
above, the veteran's service records do not support that he 
was in combat.

None of the stressors the veteran reported can be confirmed.  
For example, he has stated he was lost for 3 days by NSA Da 
Nang and handled dead bodies and wounded soldiers in the Da 
Nang Hospital.  It is manifest that these anecdotal incidents 
are not subject to verification.  The veteran's own 
statements to the effect that he experiences symptoms of PTSD 
that are due to stressors while in service are not probative.  
Because the evidence does not indicate that he possesses 
medical expertise, he is not competent to render an opinion 
on a matter involving medical knowledge, such as diagnosis or 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

After a thorough review of the evidence of record, the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.  Although diagnoses of PTSD 
are of record, there is no evidence of record corroborating 
that the alleged in-service stressors actually occurred.  
There is no reasonable doubt on this issue that could be 
resolved in his favor.  See 38 U.S.C.A. § 5107(b) (West Supp. 
2001). 


ORDER

Entitlement to a rating in excess of 30 percent for 
dyshydrotic eczema is denied.

Entitlement to service connection for PTSD is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

